Citation Nr: 9929189	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for anxiety attacks.

3.  Entitlement to service connection for prostatitis.

4.  Entitlement to service connection for residuals of a 
concussion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from March 1984 to February 
1988 and from May 1990 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
a nexus between the veteran's current anxiety attacks and his 
active service.

2.  Competent evidence of current diagnosis of prostatitis is 
not of record.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for anxiety attacks is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for prostatitis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for low back pain, 
anxiety attacks, prostatitis, and residuals of a concussion.  
It is necessary to determine if he has submitted a well 
grounded claim with respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.   Service 
connection may also be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). 

I.  Anxiety

Service medical records show no findings or treatment for an 
anxiety disorder during service.  At his April 1997 
separation examination, the veteran complained of nervousness 
and depression; however, the psychiatric evaluation was 
normal.

A July 1997 VA medical record shows that the veteran 
complained of anxiety and palpitations that occur one to two 
times per week since 1991.  The assessment included multiple 
medical complaints.  At a May 1998 VA examination, the 
veteran complained of nighttime palpitations when trying to 
sleep.  On evaluation, he was alert and oriented to person, 
place, and time.  On evaluation of the cardiovascular system, 
nighttime chest pain and palpitations were noted.  The 
examiner stated that the veteran's primary care physician had 
indicated anxiety attacks at night.  The diagnoses include 
anxiety attacks causing chest pain and palpitations.

The veteran maintains that his anxiety attacks began during 
service.  The veteran is competent to report on that which he 
has personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, his statement that his anxiety attacks are related 
to service cannot serve to well ground the claim because the 
veteran is not competent to make such an allegation, as this 
requires competent medical evidence which indicates that the 
claim is plausible or possible.  Caluza, 7 Vet. App. at 507; 
see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In the instant case, the 
veteran's service medical records show no findings, 
diagnoses, or treatment of anxiety attacks.  The Board notes 
that although a July 1997 VA medical record shows complaints 
of anxiety and palpitations, a diagnosis of anxiety attacks 
was not made.  The first diagnosis of anxiety attacks is 
reported in the May 1998 VA examination.  However, there is 
no competent medical evidence linking the current diagnosis 
to the veteran's service.    
In view of the absence of that fact, his allegation that 
there is some relationship to inservice injuries is 
unsupported.  Therefore, the Board concludes that the 
veteran's claim for service connection for anxiety attacks is 
not well grounded.  Accordingly, the claim for service 
connection for anxiety attacks is denied.  38 U.S.C.A. § 5107 
(West 1991).

II.  Prostatitis

Service medical records reveal that the veteran was treated 
for chronic prostatitis.  At his April 1997 separation 
examination, there were no complaints, findings, or diagnoses 
of prostatitis and the genitourinary evaluation was normal.

VA medical records from July to November 1997 show no 
complaints, findings, or diagnoses of prostatitis.  At the 
May 1998 VA genitourinary examination, the veteran reported 
his history of prostatitis and that he was treated with 
antibiotics.  The veteran reported that he had not had any 
problems since 1993.  Laboratory findings were negative for 
urinary tract infection.  On evaluation, the prostate was 
small and nontender with no palpable nodules.  The impression 
included past history of prostatitis and no present evidence 
of prostatitis.

The veteran's claim for service connection for prostatitis is 
not well grounded.  See Caluza, supra.  Service connection is 
warranted for a "[d]isability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . .."  38 U.S.C.A. §§  1110, 
1131 (West 1991).  In the absence of proof of a current 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran's 
assertions that he has prostatitis are not competent and do 
not establish a well grounded claim.  Chelte v. Brown, 10 
Vet. App. 268 (1997).  As there is no competent evidence of 
record of a current diagnosis of prostatitis, the Board 
concludes that the veteran's claim for service connection for 
prostatitis is not well grounded and accordingly, the claim 
for service connection for prostatitis is denied.  38 
U.S.C.A. § 5107 (West 1991).


ORDER

Service connection for low back pain is granted.  Service 
connection for anxiety attacks is denied.  Service connection 
for prostatitis is denied. 


REMAND

The Board observes that at the May 1998 VA general 
examination, the examiner noted that veteran's history of 
head trauma during service with loss of consciousness.  On 
neurological evaluation, findings appeared to be normal with 
cranial nerves intact, good gait, stance and coordination, 
and no sensory or motor deficits.  However, the diagnoses 
included postconcussion syndrome - the patient cannot recall 
this.  The findings of the examination appear to be in 
conflict with the diagnosis.  Thus, the Board cannot make a 
determination on whether the veteran's claim is well 
grounded.  

Additionally, at the May 1998 VA orthopedic examination, the 
examiner reviewed the October 1997 X-ray studies of the 
lumbar spine showing widening of the L4-5 vertebral bodies, 
narrowing of the anterior superior heights which could be 
associated with previous burst or compression type fractures, 
irregularity of superior and inferior end plates of L4, and 
mild degenerative changes at L5-S1 level with narrowing disc 
space.  Moreover, the examiner did not elicit pain or 
tenderness on range of motion or palpitation of the veteran's 
lumbar spine.  The diagnosis was low back pain without 
significant radicular signs and abnormality of L4-5 on X-ray.  
The findings of the examination appear to be in conflict with 
the diagnosis.  The Board is unclear whether there is a 
disease or injury producing back pain in this instance.  

Accordingly, this case is REMANDED to the RO for the 
following:

1. The case should be returned to the VA 
examiner who performed the May 12, 1998 
general medical examination for 
clarification on whether the veteran has 
current residuals of a concussion.

2.  The case should be returned to the 
VA examiner who performed the May 30, 
1998 orthopedic examination for 
clarification of whether there is a 
disease or injury producing back pain.

In accordance with the current appellate procedures, the case 
should be returned to the Board for completion of appellate 
review.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

